United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1471
                                   ___________

Henry M. Zeidan,                       *
                                       *
            Appellant,                 *
                                       *
     v.                                * Appeal from the United States
                                       * District Court for the
Lawrence Jacobson, Dr., or the Current * Southern District of Iowa.
Dean of School of Osteopathic          *
Medicine and Health Sciences,          *      [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                          Submitted: July 6, 1998
                              Filed: July 13, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Henry M. Zeidan appeals from the district court&s1 adverse grant of summary
judgment in this diversity action. Zeidan claimed defendants wrongfully retained
student loan money and denied him the opportunity to continue his medical education.
Having carefully reviewed the record and the parties& briefs, we conclude the district



      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
court&s judgment was correct. Accordingly, we affirm. See 8th Cir. R. 47B. Zeidan&s
motions for a jury hearing and a preliminary hearing are denied.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-